Citation Nr: 1607089	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-42 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for high cholesterol, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for cardiomyopathy, to include as secondary to the service-connected left and right knee disabilities.

4.  Entitlement to a rating in excess of 40 percent for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability prior to May 8, 2013, and in excess of 30 percent since May 8, 2013.

6.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to December 1986 and from February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2015, which granted a joint motion for partial remand vacating a September 2014 Board decision as to the cardiomyopathy and knee disabilities and remanding the matters for additional development.  These issues initially arose from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The new and material issues on appeal arose from a November 2009 rating decision and were remanded by the Board in September 2014 to schedule a personal hearing.  The obstructive sleep apnea increased rating issue arose from a November 2012 rating decision and was perfected for appellate review in a December 2015 VA Form 9.  

In June 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge with respect to the issues of entitlement to service connection for cardiomyopathy and to increased ratings for right and left knee disabilities.  A copy of the transcript of that hearing is of record.  

The Board notes that correspondence dated in November 2015 shows the Veteran's attorney appealed a VA Office of General Counsel request for copies of records under a Freedom of Information Act (FOIA) request.  No additional specific information as to this matter is included in the available record; however, VA Records Management Center correspondence dated in December 2015 notified the attorney that efforts were being taken to provide copies of the entire claims folder on file at their office.  

The issues of entitlement to service connection for cardiomyopathy and to increased ratings for right and left knee disabilities and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received in January 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of whether new and material evidence was received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis and for high cholesterol, to include as secondary to service-connected right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issues of whether new and material evidence was received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis and for high cholesterol, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In correspondence received in January 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of whether new and material evidence was received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis and for high cholesterol, to include as secondary to service-connected right knee disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


ORDER

The appeal as to whether new and material evidence was received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis is dismissed.

The appeal as to whether new and material evidence was received to reopen a claim of entitlement to service connection for high cholesterol, to include as secondary to service-connected right knee disability, is dismissed.






REMAND

The Veteran was scheduled for a personal hearing on December 8, 2015 with respect to the new and material evidence issues discussed above.  He canceled his request for that hearing, which was essentially in conjuncture with the withdrawal of the appeal.  However, as to the obstructive sleep apnea issue on appeal a review of the record shows that in his December 16, 2015, VA Form 9, the Veteran requested a Board video conference hearing.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, additional action to provide the Veteran a hearing to address this specific issue before the Board is required.  

As to the issues for entitlement to service connection for cardiomyopathy and to increased ratings for right and left knee disabilities, in its August 2015 order the Court, in essence, found the Board's September 2014 decision provided an inadequate statement of reasons or bases as to the increased rating issues and relied upon insufficient VA medical opinions dated in April and May 2014.  It was essentially noted that there was conflicting evidence between the Veteran's competent of experiencing his knees "giving away" and the VA medical findings that the knee was stable.  The April and May 2014 VA medical opinions addressing the cardiomyopathy issue were similarly found to contain insufficient rationale for their negative nexus opinions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a video conference hearing to a address the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  

2.  The AOJ should associate any relevant unobtained VA treatment records with the appellate record.  

3.  Schedule the Veteran for a VA examination for opinions as to the severity of his service-connected right and left knee disabilities.  All necessary examinations, tests, and studies should be conducted.  

a)  The examiner should conduct range of motion testing for the knees.  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination of the knees.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  He/she should indicate whether and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

b)  The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  If laxity/instability is not detected, the examiner should attempt to reconcile the conflict between the Veteran's personal report of his knee(s) "giving away" and the physical findings of the examination.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  After completion of directive #3, schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not (50 percent probability or greater) that his current cardiomyopathy is related to active service or the service-connected bilateral knee disabilities.  The examiner should also address whether the bilateral knee condition, including steroid medications administered to treat the knee condition, caused him to be unable to exercise and thus gain weight which led to the development of cardiomyopathy.  The opinions must be based upon examination and the Veteran's entire relevant medical history.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues of entitlement to service connection for cardiomyopathy and to increased ratings for right and left knee disabilities.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


